DETAILED ACTION
This Communication is a First Action on the Merits. Claims 1-20, as originally filed, are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities: Claim 12 states in part “…providing a signal that is received by the audio codec to cause the the audio codec to provide a non-zero audio sample…”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-9, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (8,320,554 B1) in view of Kagan (2010/0189206 A1).
As per Claim 1, Chu teaches a conferencing endpoint (Figure 1 – Reference 10; Column 3, Lines 6-24) comprising: a processor for executing programs to perform conferencing endpoint operations (Figure 2 – Reference 110; Column 3, Lines 50-55; Column 9, Lines 21-28); and 100 and 110; Column 3, Lines 50-55; Column 9, Lines 28-40).
Chu also teaches an audio input module coupled to the processor and for coupling to a locally connected audio source and for receiving audio samples (Figure 1 – Reference 30; Column 3, Lines 13 and 14); and flash memory storing programs executed by the processor to perform acoustic echo cancellation operations (Figure 1 – Reference 200; Column 3, Lines 38-49; Column 9, Lines 32-36).
Chu does not teach a first Ethernet controller coupled to the processor and for coupling to at least one Ethernet-connected microphone, the first Ethernet controller including precision time protocol (PTP) capabilities and providing audio samples; a pulse generator connected to the audio input module and the first Ethernet controller to cause the first Ethernet controller to capture a first PTP timestamp and the audio input module to receive a flagged audio sample; to obtain the first PTP timestamp, to correlate the audio input module flagged audio sample to a first Ethernet controller audio sample at the first PTP timestamp, to correlate audio samples of locally connected audio sources and Ethernet-connected microphones coupled to the first Ethernet controller and to use the correlation in acoustic echo cancellation operations.
However, Kagan teaches a first Ethernet controller coupled to the processor and for coupling to at least one Ethernet-connected microphone, the first Ethernet controller including precision time protocol (PTP) capabilities and providing audio samples (Figure 1 – References 30 and 34; Page 2, Paragraphs [0019] and [0021]). (Note: In paragraph [0019], Kagan indicates that nodes [i.e. conferencing endpoints] exchange PTP messages in order to synchronize real-time clocks of conferencing endpoints. Kagan also indicates that nodes may communicate using 
Kagan also teaches a pulse generator connected to the audio input module and the first Ethernet controller to cause the first Ethernet controller to capture a first PTP timestamp and the audio input module to receive a flagged audio sample (Figures 2 and 4 – References 46 and 68; Page 2, Paragraph [0023]; Page 3, Paragraphs [0031] and [0032]). (Note: In paragraphs [0023] and [0031], Kagan describes a clock circuit that generated timestamps and indicates the process involves pulses sent by a local oscillator being received at a real-time clock)
Kagan further teaches obtaining the first PTP timestamp, to correlate the audio input module flagged audio sample to a first Ethernet controller audio sample at the first PTP timestamp, to correlate audio samples of locally connected audio sources and Ethernet-connected microphones coupled to the first Ethernet controller and to use the correlation in acoustic echo cancellation operations (Page 3, Paragraphs [0033] – [0035]).
(Note: The audio module shown in Figure 1 of Chu contains an acoustic echo cancellation module [AEC]. Figure 2 of Chu also shows a network interface. Incorporating the network interface circuit shown in Figure 2 of Kagan into Chu’s network interface and the PTP application shown in Figure 2 of Kagan into the AEC module shown in Figure 1 of Chu creates a conferencing endpoint that reads on the claimed language)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the apparatus taught by Chu with the apparatus as taught by Kagan to compensate for differences in microphone and loudspeaker sample rates by cross-correlating the acoustic echo estimate of the far-end signal with the near-end signal to improve overall acoustic echo cancellation in a conferencing environment.

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the apparatus, method and non-transitory processor readable memory taught by Chu with the apparatus and method as taught by Kagan to compensate for differences in microphone and loudspeaker sample rates by cross-correlating the acoustic echo estimate of the far-end signal with the near-end signal to improve overall acoustic echo cancellation in a conferencing environment.
As per Claims 6, 13 and 20, the combination of Chu and Kagan teaches a second Ethernet controller coupled to the processor and for coupling to at least one second Ethernet-connected microphone, the second Ethernet controller including PTP capabilities and providing audio samples, wherein the pulse generator is connected to the second Ethernet controller to cause the second Ethernet controller to capture a second PTP timestamp in conjunction with causing the first Ethernet controller to capture the first PTP timestamp; and flash memory further storing programs executed by the processor obtain the second PTP timestamp, to correlate the audio input module flagged audio sample to a second Ethernet controller audio sample at the second PTP timestamp, to correlate audio samples of locally connected audio sources and any Ethernet-
(Note: Claim 6 differs from Claim 1 in that Claim 6 recites duplicate elements [e.g. second Ethernet controller]. In a conferencing environment it is obvious that multiple participants are involved as if there was not there would be no need for a conference to occur) It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the apparatus, method and non-transitory processor readable memory taught by Chu with the apparatus and method taught by Kagan to compensate for differences in microphone and loudspeaker sample rates by cross-correlating the acoustic echo estimate of the far-end signal with the near-end signal to improve overall acoustic echo cancellation in a conferencing environment.
As per Claim 7 and 14, the combination of Chu and Kagan teaches wherein the audio input module provides a clock and further comprising a hardware element coupled to the audio input module and containing a counter operating on the clock provided by the audio input module, the counter forming at least a portion of the pulse generator as described in Claim 1 above.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the apparatus and method taught by Chu with the apparatus and method taught by Kagan to compensate for differences in microphone and loudspeaker sample rates by cross-correlating the acoustic echo estimate of the far-end signal with the near-end signal to improve overall acoustic echo cancellation in a conferencing environment.
As per Claim 8, the combination of Chu and Kagan teaches an apparatus and method of operating a conferencing endpoint as described in Claim 1 above. It would have been obvious to 
As per Claim 15, the combination of Chu and Kagan teaches the apparatus and method described in Claims 1 and 8. Chu also teaches a non-transitory processor readable memory containing programs executed by a processor (Column 9, Lines 21-40). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the apparatus, method and non-transitory processor readable memory taught by Chu with the apparatus and method taught by Kagan to compensate for differences in microphone and loudspeaker sample rates by cross-correlating the acoustic echo estimate of the far-end signal with the near-end signal to improve overall acoustic echo cancellation in a conferencing environment.

Claims 3-5, 10-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (8,320,554 B1) in view of Kagan (2010/0189206 A1) as applied to Claims 1, 8 and 15 above, and further in view of Uong et a (2018/0217805 A1).
As per Claims 3, 10 and 17, the combination of Chu and Kagan teaches the conferencing endpoint, method and non-transitory processor readable memory of Claims 1, 8 and 15; but does not teach wherein the audio input module includes a digital input portion for coupling to a locally connected digital audio source. However, Uong teaches wherein the audio input module includes a digital input portion for coupling to a locally connected digital audio source (Page 2, Paragraphs [0020] and [0025]; Page 3, Paragraph [0030]; Page 4, Paragraphs [0035] and [0039]).

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the apparatus, method and non-transitory processor readable memory taught by Chu and Kagan with the apparatus and method taught by Uong to provide a single point where communication peripherals may connect to a communication device eliminating the need for additional cords and adapters thereby promoting a more efficient conferencing environment. 
As per Claims 4, 11 and 18, the combination of Chu, Kagan and Uong teaches an audio codec coupled to the audio input module for providing audio samples and for coupling to a locally connected analog audio source, wherein the pulse generator is further connected to the audio codec to provide a signal that is received by the audio codec to cause the audio codec to provide a non-zero audio sample to the audio input module, and wherein the memory further stores programs executed by the processor to correlate audio samples from the audio codec with audio samples of any locally connected audio sources and Ethernet-connected microphones and to use the correlation in acoustic echo cancellation operations as described in Claims 1 and 3 above.

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the apparatus, method and non-transitory processor readable memory taught by Chu and Kagan with the apparatus and method taught by Uong to provide a single point where communication peripherals may connect to a communication device eliminating the need for additional cords and adapters thereby promoting a more efficient conferencing environment. 
As per Claims 5, 12 and 19, the combination of Chu, Kagan and Uong teaches an audio codec coupled to the audio input module for providing audio samples and for coupling to a locally connected analog audio source, wherein the pulse generator is further connected to the audio codec to cause the audio codec to provide a non-zero audio sample to the audio input module, and wherein the memory further stores programs executed by the processor to correlate audio samples from the audio codec with audio samples of any locally connected audio sources and Ethernet-connected microphones and to use the correlation in acoustic echo cancellation operations as described in Claim 4 above. (Note: Claim 5 is identical to Claim 4 except that Claim 4 depends on Claim 3 and Claim 5 depends on Claim 1)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the apparatus, method and non-transitory processor readable memory taught by Chu and Kagan with the apparatus and method as taught by Uong to provide a single point where communication peripherals may connect to a communication device . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kirsch et al (2009/0222589 A1), Bin Sediq et al (2016/0095075 A1), Powell et al (2017/0289231 A1), Kirkpatrick (2019/0342658 A1), Wang et al (2017/0041357 A1), GELTER et al (2015/0318977 A1), Burenius et al (10,297,266 B1), Whitehead et al (9,520,860 B2), Iyengar (2016/0112482 A1). Each of these describes systems and methods of improving acoustic echo cancellation in conference call environments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587.  The examiner can normally be reached on Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/KHARYE POPE/Examiner, Art Unit 2652